DETAILED ACTION
This Office Action is in response to Application filed October 25, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants' election with traverse of Group I and Species 1, claims 1, 2, 4-6, 8, 9, 11, 12 and 14-17, in the reply filed on June 1, 2021 is acknowledged.  The traversal is on the grounds that the Groups and Species are sufficiently related to each other and there would not be a serious search and examination burden.  This is not found persuasive because the current application is a 371 application, and the standard of the restriction requirement for 371 applications is lack of unity among the claimed inventions rather than whether or not the Groups and Species are sufficiently related to each other and whether or not there would be a serious search and examination burden.  The Examiner further notes that claim 10 is withdrawn, because claim 10 depends on the withdrawn claim 7.  The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities: “a source electrode and a drain electrode” should be replaced with “the (said) source electrode and the (said) drain electrode” on line 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(1) Regarding claim 1, it is not clear what “a first oxygen content” recited on lines 4-5 and “a second oxygen content” recited on lines 6-7 each refers to, because (a) it is not clear whether the first and second “oxygen content” each refers to oxygen atoms or oxygen molecules since (i) oxygen atoms may be a part of, for example, water vapor (H2O), carbon monoxide (CO) or carbon dioxide (CO2), which are commonly observed in a reaction chamber, while oxygen molecules are O2, and (ii) it is not clear whether the “oxygen content” includes oxygen atoms of water vapor (H2O), carbon monoxide (CO) and carbon dioxide (CO2), (b) if oxygen atoms included in non-oxygen molecules are counted toward the “oxygen content”, it is not clear whether oxygen atoms in the water vapor (H2O) and carbon monoxide (CO) are counted as one half of oxygen atoms in the carbon dioxide (CO2) and oxygen molecules (O2), or each molecule including oxygen atoms is counted as one oxygen-containing molecule regardless of the number of oxygen atoms inside the molecules.
(2) Further regarding claim 1, it is not clear whether “a first oxygen content” recited on lines 4-5 and “a second oxygen content” recited on lines 6-7 refers to a number density or concentration of the oxygen atoms or molecules, a mass density or concentration of the oxygen atoms or molecules, or a percentage of the oxygen atoms or molecules out of all the molecules inside the reaction chamber in which the thin-film transistor is formed.
Claims 2, 4-6, 8, 9, 11, 12 and 14-17 depend on claim 1, and therefore, claims 2, 4-6, 8, 9, 11, 12 and 14-17 are also indefinite.

(4) Regarding claim 4, it is not clear what the unit “v/v” refers to.
(5) Regarding claim 15, it is not clear whether claim 15 really depends on the cancelled claim 15, and if so, claim 15 should also be cancelled.
(6) Also regarding claim 15, it is not clear what “a mixture of indium gallium tin oxide and indium oxide” refers to, because (a) indium gallium tin oxide already includes indium oxide, and (b) therefore, a mixture of indium gallium tin oxide and indium oxide is indium gallium tin oxide.
(7) Further regarding claim 15, it is not clear whether the claimed molar content is with respect to indium, gallium and tin, or with respect to indium, gallium, tin and oxygen.
(8) Still further regarding claim 15, it is not clear how the first and second oxide material can have the indium content in the same range, because when the first and second oxide material have the same indium content, the claimed thin-film transistor may not be a transistor anymore since the active layer would be a conductor rather than a semiconductor.
(9) Regarding claim 17, it is not clear what the limitation “the photoresist partially reserved region corresponds to a region where the active layer is located” recited on lines 8-9 suggests, because (a) it appears that this photoresist partially reserved region corresponds to the central region 202 in Fig. 3 of current application, and (b) however, the active region 2 in Fig. 4 of current application is both in the photoresist completely reserved region 201 and the photoresist partially reserved region 202.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 8,377,744)
Regarding claim 1, Yamazaki et al. disclose a method for preparing a thin-film transistor (Figs. 1 and 2), comprising a step of forming a source electrode (patterned crystal region 109 on one side), a drain electrode (patterned crystal region 109 on the other side), and an active layer (oxide semiconductor film 108 below crystal region 109) (col. 11, lines 33-52), wherein the step of forming the source electrode, the drain electrode, and the active layer comprises: forming a first thin film (103, 104, 105 or 108) from a first metal oxide material in an atmosphere of a first oxygen content (col. 11, lines 40-44); and forming a second thin film (107) (col. 15, lines 4-17) from a second metal oxide material in an atmosphere of a second oxygen content (col. 15, lines 7-9), wherein the first thin film is configured to form the active layer (oxide semiconductor film 108 below crystal region 109), the second thin film is configured to form a source electrode (one patterned crystal region 109 in Fig. 2A) and a drain electrode (the other patterned crystal region 109 in Fig. 2A).
Yamazaki et al. differ from the claimed invention by not showing that the second oxygen content is less than the first oxygen content.
It would have been obvious, if not inherent, to one of ordinary skill in the art before the effective filing date of the claimed invention that the second oxygen content can be less than the first oxygen content, because (a) Yamazaki et al. disclose that the atmosphere of the second oxygen content is for the oxygen implantation or doping into the oxide semiconductor film, (b) an ion implantation or doping has been commonly performed to introduce a small amount of atoms than the atoms constituting the semiconductor material into which the implanted or doping atoms are added, and (c) the second oxygen content should be controlled to optimize the crystal damage creation followed by formation of the crystal region 109.
Regarding claims 2, 11 and 14, Yamazaki et al. further disclose that the step of forming the source electrode, the drain electrode, and the active layer further comprises performing an annealing process on the second thin film (107) at a second temperature (col. 15, lines 60-62) (claim 2), the step of forming the source electrode, the drain electrode, and the active layer further comprises performing an annealing process on the first thin film (103, 104, 105 or 108) at a first temperature (col. 15, lines 60-62) (claim 11), and the first thin film (103, 104, 105 or 108) and the second thin film (107) are formed in a same chamber and using a same target by a sputtering process (col. 11, lines 13-16) (claim 14).

Claims 1, 2, 4-6, 8, 11, 12, 14 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (US 9,905,697) in view of Uchiyama et al. (US 8,368,067)
Regarding claim 1, Kao et al. disclose a method for preparing a thin-film transistor (Fig. 2), comprising a step of forming a source electrode (104a/105a/106a) (col. 3, lines 31-41), a drain electrode (106a/104a/105a), and an active layer (103) (col. 2, lines 56-62), wherein the step of forming the source electrode, the drain electrode, and the active layer comprises: forming a first thin film (film that is turned into semiconductor layer 103) from a first metal oxide material; and forming a second thin film (film that is turned into 104a/105a/106a) from a second metal oxide material, wherein the first thin film is configured to form the active layer (103), the second thin film is configured to form a source electrode (104a/105a/106a) and a drain electrode (106a/104a/105a).
Kao et al. differ from the claimed invention by not showing that the first thin film is formed in an atmosphere of a first oxygen content, the second thin film is formed in an atmosphere of a second oxygen content, and the second oxygen content is less than the first oxygen content.
Uchiyama et al. disclose that a contact resistance decreases with an increase in oxygen content (Fig. 1).
Since both Kao et al. and Uchiyama et al. teach a thin-film transistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first thin film can be formed in an atmosphere of a first oxygen content, the second thin film can be formed in an atmosphere of a second oxygen content, and the second oxygen content can be less than the first oxygen content, because (a) as discussed by Uchiyama et al., a metal oxide film has been commonly formed in an atmosphere including oxygen, and (b) the second oxygen content of the atmosphere in which the source and drain electrode are formed from a metal oxide material should be controlled to optimize the contact resistance, while the first oxygen content of the atmosphere in which the active layer is formed from a metal oxide material should be sufficiently high to obtain an oxide semiconductor active layer having a high quality and without much oxygen vacancies, which are detrimental in the performance of the thin-film transistor.
Regarding claim 2, Kao et al. in view of Uchiyama et al. differ from the claimed invention by not showing that the step of forming the source electrode, the drain electrode, and the active layer further comprises performing an annealing process on the second thin film at a second temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the step of forming the source electrode, the drain electrode, and the active layer can further comprise performing an annealing process on the second thin film at a second temperature, because (a) the aluminum or aluminum alloy layer 104b/105b/106b and another metal oxide layer 104c/105c/106c can be annealed at a second temperature to improve adhesion of the composite layer 104/105/106, which would improve device performance by creating a good ohmic contact, and (b) the deposition process of the aluminum or aluminum alloy layer 104b/105b/106b and another metal oxide layer 104c/105c/106c can impart some kinetic energy to the source and drain electrode 104a/105a/106a by controlling the deposition parameters, in which case the annealing process at the second temperature is carried out during the deposition process since Applicants do not specifically claim what the “second temperature” refers to, and how high the annealing temperature should be.
Regarding claims 4 and 5, Kao et al. in view of Uchiyama et al. differ from the claimed invention by not showing that the second oxygen content is 30% (v/v), and the second thin film has a thickness greater than or equal to 700 Å (claim 4), and the second temperature ranges from 240 °C to 260 °C (claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second oxygen content, the second thin film thickness and the second temperature can respectively be within the claimed ranges, because (a) the second oxygen content would determine the contact resistance between the source and drain electrode 104a/105a/106a and the aluminum or aluminum alloy layer 104b/105b/106b, and therefore, the second oxygen content should be controlled and optimized to obtain a good contact resistance, (b) the second thin film should be sufficiently thick to form a good contact layer to the underlying active layer, and (c) the second temperature should be controlled and optimized to achieve a good adhesion between the source and drain electrode 104a/105a/106a and the aluminum or aluminum alloy layer 104b/105b/106b to improve ohmic contact.
Regarding claim 6, Kao et al. in view of Uchiyama et al. further disclose for the method of claim 1 that the step of forming the second thin film from the second metal oxide material in the atmosphere of the second oxygen content inherently comprises: introducing an H atom-containing gas to form the second thin film from the second metal oxide material in an atmosphere having the second oxygen content greater than 0, because (a) Applicants do not specifically claim how the H atom-containing gas is introduced and when, and (b) in any reaction chamber, there always are H atom-containing gas molecules such as H2 and H2O, albeit a small amount.
Regarding claim 8, Kao et al. in view of Uchiyama et al. further disclose that the H atom-containing gas is one or more selected from the group consisting of water vapor and ammonia.
Regarding claim 11, Kao et al. in view of Uchiyama et al. differ from the claimed invention by not showing that the step of forming the source electrode, the drain electrode, and the active layer further comprises performing an annealing process on the first thin film at a first temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the step of forming the source electrode, the drain electrode, and the active layer can further comprise performing an annealing process on the first thin film at a first temperature, because (a) the aluminum or aluminum alloy layer 104b/105b/106b and another metal oxide layer 104c/105c/106c can be annealed at a first temperature to improve adhesion of the composite layer 104/105/106, which would improve device performance by creating a good ohmic contact, and (b) the deposition process of the aluminum or aluminum alloy layer 104b/105b/106b and another metal oxide layer 104c/105c/106c can impart some kinetic energy to the active layer 103 by controlling the deposition parameters, in which case the annealing process at the first temperature is carried out by the deposition process since Applicants do not specifically claim what the “first temperature” refers to, and how high the annealing temperature should be.
Regarding claim 12, Kao et al. in view of Uchiyama et al. differ from the claimed invention by not showing that the first temperature ranges from 300 °C to 420 °C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first temperature can be within the claimed range, because the first temperature should be controlled and optimized to achieve a good adhesion between the active layer 103 and the source and drain electrode 104a/105a/106a to improve ohmic contact.
Regarding claim 14, Kao et al. in view of Uchiyama et al. differ from the claimed invention by not showing that the first thin film and the second thin film are formed in a same chamber and using a same target by a sputtering process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first thin film and the second thin film can be formed in a same chamber and using a same target by a sputtering process, because when the first thin film and the second thin film are formed in a same chamber and using a same target by a sputtering process, the manufacturing process would be simplified, and thus the manufacturing cost would be reduced.
Regarding claim 16, Kao et al. further disclose for the method of claim 1 the step of forming the source electrode (104a/105a/106a), the drain electrode (106a/104a/105a) and the active layer (103) comprises: forming the second thin film on the first thin film; and subjecting the first thin film and the second thin film to a single patterning process to form the source electrode, the drain electrode, and the active layer, because the source and drain electrode and the active layer share the same sidewalls.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki et al. (US 9,666,719)
Kawamura et al. (US 7,977,675)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/J.K./June 16, 2021			                                     /JAY C KIM/                                                                                        Primary Examiner, Art Unit 2815